DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
Applicant’s first augment with respect to claim 1, is Wegelin seems to be silent as to a supply coupler, which supplies power to an energy storage component, being configured to transmit and/or receive data from a first dispenser and/or a second dispenser to which an energy storage component (that the supply coupler supplies with power) discharges energy. Rather, Wegelin seems to provide for a wireless power receiver 110, which is a component of a dispenser 100, acquiring energy from WIFI communication signals to operate the dispenser 100. 
This is not persuasive because as recited in paragraphs 0024 – 0026, the supply coupler 110 receives wireless power signal 140 and supplies the power supply 260 to convert the RF-based power signal 140 into a DC (direct current) signal that is distributed to the components of the dispenser 10 via the dispenser controller 200 which charges the energy storage component 400. It is implied that the supply coupler 110 would be turned off by the dispenser controller 200 to conserve power and cease the transmission 140 power signals, which the energy storage component 400 will then power the dispenser 100. As recited in paragraph 0026, the ability of the dispenser 100 and the power-transmission module 120 to communicate allows the power-transmission module 120 to transmit the power signal 140 only when it is necessary, thus conserving energy. Therefore, Wegelin discloses a supply coupler, which supplies power to an energy storage component, and is configured to transmit and/or receive data from a first dispenser and/or a second dispenser.
16/505,686 Page 10Rather, Wegelin seems to provide for power being supplied to a dispenser controller 200 to power components of a dispenser 100, and/or the dispenser 100 being powered by a rechargeable battery 400.
This is not persuasive because claim 9 merely claims a cord management device which is taken to be name only, and does not require any detail of the cord management device to distinguish over the cited prior art. Therefore, Wegelin discloses a cord management device for a power supply cord coupling a supply coupler to an energy storage component and/or a power cord associated with a first dispenser and/or a second dispenser for which energy is stored by the energy storage component.
Applicant’s third augment with respect to claim 18, is Wegelin seems to be silent as to responsive to a load by at least the first dispenser exceeding the supply property, discharging energy from the energy storage component to at least the first dispenser. Rather, Wegelin seems to provide for a pump 210 of a dispenser 100 being energized to dispense material, and/or the dispenser 100 being powered by a rechargeable battery 400.
This is not persuasive because according to Merriam-Webster, the definition of exceed is “to go beyond a limit set by.” As recited in paragraph 0025 in Wegelin, “Once recharged, the power-transmission module 120 ceases transmission of the power signal 140, whereupon the dispenser 100 is powered using the power supplied from the battery 400. In order to monitor the amount of power remaining at the battery 400, an indicator 410 is coupled to the dispenser controller 200, which is configured to generate an audible or visual prompt when the level of power at the battery 400 falls below a predetermined threshold value.” Therefore, Wegelin claimed the load 210 of dispenser 100 is .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin et al. (US 2010/0237096 A1).
In regards to claim 1, Wegelin discloses, in figure 2, a power distribution apparatus (10) for providing power to a plurality of dispensers (Par 0028), comprising: a supply coupler (110, par 0013); and an energy storage component (400) coupled to the supply coupler (110), wherein: the supply coupler (110) supplies power to at least the energy storage component (Par 0018, 0024-0026, the supply coupler 110 receives wireless power signal 140 and supplies the power supply 260 to convert the RF-based power signal 140 into a DC (direct current) signal that is distributed to the components of the dispenser 10 via the dispenser controller 200 which charges the energy storage component 400. It is implied that the supply coupler 110 would be turned off by the dispenser controller 200 to conserve power and cease the transmission 140 power signals, which the energy storage component 400 will then power the dispenser 100), the supplied power having a supply property (DC current, par 0013), the energy storage component (400) is configured to discharge energy to at least one of a first dispenser (100, par 0025) or a second dispenser, and the supply coupler (110) is configured to at least one of transmit or receive data from at least one of the first dispenser (100; Par 0026, the ability of the dispenser 100 and the power-transmission module 120 to communicate allows the power-transmission 
In regards to claim 3, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) configured to discharge energy when a load (210) on the power distribution apparatus (10) by at least one of the first dispenser (100) or the second dispenser exceeds the supply property (Par 0025, once recharged, the power-transmission module 120 ceases transmission of the power signal 140, whereupon the dispenser 100 is powered using the power supplied from the battery 400. In order to monitor the amount of power remaining at the battery 400, an indicator 410 is coupled to the dispenser controller 200, which is configured to generate an audible or visual prompt when the level of power at the battery 400 falls below a predetermined threshold value, thus the load 210 of dispenser 100 is powered using the power supplied from the battery 400 when it exceeds below a predetermined threshold value).
In regards to claim 4, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, wherein the supply property is a supply current (DC current, par 0013).
In regards to claim 5, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, comprising a transmitter (120) to16/505,686 Page 3transmit wireless power to the supply coupler (110; par 0013).
In regards to claim 6, Wegelin discloses, in figure 2, the power distribution apparatus of claim 5, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 9, Wegelin discloses, in figure 2, a dispenser installation kit (Fig. 2), comprising: a power distribution apparatus (10) comprising: an energy storage component (400) configured to discharge energy (Par 0025); a supply coupler (110) configured to supply power to the energy storage component (400) (Par 0018, 0024-0026, the supply coupler 110 receives wireless power signal 140 and supplies the power supply 260 to convert the RF-based power signal 140 into a DC (direct current) signal that is distributed to the components of the dispenser 10 via the dispenser controller 200 
In regards to claim 12, Wegelin discloses, in figure 2, the dispenser installation kit of claim 9, the power distribution apparatus (10) comprising: an enclosure housing the energy storage component (400, par 0025); and a cover (150, par 0016) for the enclosure.
In regards to claim 16, Wegelin discloses, in figure 2, the dispenser installation kit of claim 9, comprising a transmitter (120) to transmit wireless power to the supply coupler (110; par 0013).
In regards to claim 17, Wegelin discloses, in figure 2, the dispenser installation kit of claim 16, the wireless power16/505,686 Page 5comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 18, Wegelin discloses, in figure 2, a method for providing power to one or more dispensers (Par 0028), comprising: supplying wireless power to at least a first dispenser (100) via a wireless power transmitter (120, par 0013), the wireless power comprising a supply property (DC current, par 0013); supplying the wireless power to an energy storage component (400) for energy storage (Par 0018, 0024-0026, the supply coupler 110 receives wireless power signal 140 and supplies the power supply 260 to convert the RF-based power signal 140 into a DC (direct current) signal that is distributed to the components of the dispenser 10 via the dispenser controller 200 which charges the energy storage component 400. It is implied that the supply coupler 110 would be turned off by the 
In regards to claim 19, Wegelin discloses, in figure 2, the method of claim 18, comprising receiving or transmitting data from at least the first dispenser (100) to a supply coupler (110) through a communication means (Par 0026, the ability of the dispenser 100 and the power-transmission module 120 to communicate allows the power-transmission module 120 to transmit the power signal 140 only when it is necessary, thus conserving energy).
In regards to claim 20, Wegelin discloses, in figure 2, the method of claim 18, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1).
In regard to claim 2, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) comprising a capacitor (Par 0025), but does not clearly disclose the capacitor having a capacitance of at least about 0.1 farad.
Wegelin discloses the claimed invention except for a capacitor having a capacitance of at least about 0.1 farad.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a capacitor having a capacitance of at least about 0.1 farad, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin by including the energy storage component comprising a capacitor having a capacitance of at least about 0.1 farad in order to enable the power-transmission module to operate without the need for mains power (Wegelin, par 0031).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1) in view of Johnson et al. (US 2012/0031922 A1).
In regards to claim 8, Wegelin disclose the power distribution apparatus of claim 1, but does not clearly disclose comprising a power over ethernet connection providing power to the supply coupler.
However, Johnson discloses, in figure 1, a power over ethernet connection (14, par 0017) providing power to the supply coupler (110 as discussed in Wegelin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Johnson by including a power over ethernet connection providing power to the supply coupler in order to provide PoE power to the dispenser (26) sufficient to completely power all functions of the dispenser, including the dispenser motor, motor controller circuit and any sensors, such as a low-soap condition sensor, hand presence sensor, missing soap cartridge senor or other dispenser status sensors which may be included in the dispenser (Johnson, par 0017).
In regards to claim 15, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose comprising a power over ethernet connection providing power to the supply coupler.
However, Johnson discloses, in figure 1, a power over ethernet connection (14, par 0017) providing power to the supply coupler (110 as discussed in Wegelin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Johnson by including a power over ethernet connection providing power to the supply coupler in order to provide PoE power to the dispenser (26) sufficient to completely power all functions of the dispenser, including the dispenser motor, motor controller circuit and any sensors, such as a low-soap condition sensor, hand presence sensor, missing soap cartridge senor or other dispenser status sensors which may be included in the dispenser (Johnson, par 0017).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1) in view of Carrubba et al. (US 2004/0050118 A1).
In regards to claim 10, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose the cord management device comprising at least one of: a first cord reel for the power supply cord; or a second cord reel for the power cord.
However, Carrubba discloses the cord management device (200 as discussed in Wegelin) comprising at least one of: a first cord reel for the power supply cord (Par 0037); or a second cord reel for the power cord.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Carrubba by including a first cord reel for the power supply cord in order to provide the user with effective access and easy use (Carrubba, Par 0037).
In regards to claim 11, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose the cord management device16/505,686 Page 4comprising at least one of: a first cord wrap for the power supply cord; or a second cord wrap for the power cord.
However, Carrubba discloses the cord management device16/505,686 (200 as discussed in Wegelin)Page 4 comprising at least one of: a first cord wrap for the power supply cord (Par 0037); or a second cord wrap for the power cord.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Carrubba by including a first cord wrap for the power supply cord in order to provide the user with effective access and easy use (Carrubba, Par 0037).




Allowable Subject Matter
Claims 7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896